Simmons, C. J.

l. Although a child eight years old, on a preliminary examination had for the purpose of testing his competency as a witness, stated that he did not know what an oath was, yet where he also stated that he knew what it was "to go up in the court-house and swear you hay© to tell the truth,” that the law would punish him if he told a story, and that he was bound to tell the truth when sworn, and the examination as a whole disclosed such a degree of intelligence and knowledge on the child's part as to, satisfy the judge of his competency, this court will not reverse a ruling permitting the child to be examined as a witness concerning the facts in issue.
2. That one under arrest and accused of a crime voluntarily asked another “Would it be better for me to tell the truth?” or “What had X better do,” and received the reply “You had better tell the truth about it,” affords no catfse for excluding from evidence a confession then made, on the ground that it was improperly induced by another. "The hope that excludes is that which some other person excites.” Penal Code, §1006, citing Bohanan v. The State, 92 Ga. 32. And see Miller v. The State, 94 Ga. 1, 11.
3. The liability of a witness to misunderstand the language of one making a confession is one of the reasons for the rule requiring all conf essions to be scanned with care, but not the only one; and while a judge in charging a jury .should not use words which may -impress them with the idea that this is the only reason for receiving -a confession with caution, his so doing will not of itself be cause for a new trial.
4. There was sufficient evidence to warrant- the verdict, no material error was committed, and the record discloses no valid reason for granting a new trial. Judctment affirmed.